Order in so far as it confirms the report of official referee and directs plaintiff to pay receiver’s commission, fee of attorney for receiver, and outstanding unpaid bills of the receiver, being amounts in excess of the receipts of the receiver, reversed on the law and the facts, without costs, and matter remitted to the official referee mentioned in the order to take proof of the real controversy between the parties, as indicated by the petition and affidavits submitted by the receiver on the motion to settle the receiver’s accounts, and the affidavit in opposition thereto, and to report thereon to the Special Term. Lazansky, P. J., Young, Hagarty, CarsweE and Johnston, JJ., concur.